Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to applicant’s communication filed 2/17/21. Claims 1-5 are currently pending in the instant application.
Applicant’s election without traverse of Group 1, claims 1-5 in the reply filed on 2/17/21 is acknowledged.  The restriction is made FINAL.
As a result, claims 1-5 are being examined in this Office Action.

Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite in regards to the claim language in claim 1 of “and the precipitate remained in the obtained the second crystal mother liquor is separated with a filter.” The examiner does not understand what this limitation encompasses. Appropriate correction is required.

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Koizumi et al. (US 20100121103, pub date May 13, 2010).
The instant claims are drawn to a method for producing methionine comprising the following steps (1) to (3): (1) a reaction step: a step of hydrolyzing 5-[2-(methylthio)ethyl]imidazolidine-2,4-dione in the presence of an alkali compound to obtain a reaction solution containing an alkali salt of methionine, (2) a first crystallizing step: a step of introducing carbon dioxide into the reaction solution and precipitating methionine from the reaction solution to obtain first crystals of methionine and a first crystal mother liquor, and (3) a second crystallizing step: a step in which after obtaining a slurry which contains precipitates containing second crystals of methionine precipitated by introducing carbon dioxide to the first 

Koizumi et al. teaches a process for producing methionine by hydrolyzing 5-[2-(methylthio)ethyl]imidazolidine-2,4-dione with KOH as shown below to give a first crystallization mother liquor and second crystals separately prepared (paragraphs 3 and 40):

    PNG
    media_image1.png
    191
    307
    media_image1.png
    Greyscale

Koizumi et al. teaches a first and second crystallization step, in which carbon dioxide is added to precipitate the methione to obtain first and second crystals and first and second mother liquors. For example in the second crystallization step, carbon dioxide was added to the first mother liquor to precipitate the methionine crystals, which was filtered to give second crystals. . Part of the first mother liquor was used to dissolve some of the precipitate and a portion of the first and second mother liquors are recycled for use in the hydrolysis reaction.   The second precipitate obtained after the second crystallization was dissolved in the mother 
Koizumi et al. further teaches that the slurry of the second crystals with mother liquor can be separated by centrifugation, 2300 times more than gravity for the solid-liquid separation (paragraph 49). The slurry liquid can be put in a pressure bottle, under pressure, to filter off the precipitate to give a wet cake, to improve the filtration rate of the second crystallization step and efficiently recover methionine crystals at low cost (paragraphs 51-64).
Therefore these claims are fully met.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koizumi et al. (US 20100121103, pub date May 13, 2010), in view of Finn eta l. (US 20080213297, pub date Sep. 4, 2008) and/or Thomas et al. (US 20170081358, pub date March 23, 2017)
Applicant Claims
The instant claims are drawn to a method for producing methionine comprising the following steps (1) to (3): (1) a reaction step: a step of hydrolyzing 5-[2-(methylthio)ethyl]imidazolidine-2,4-dione in the presence of an alkali compound to obtain a reaction solution containing an alkali salt of methionine, (2) a first crystallizing step: a step of introducing carbon dioxide into the reaction solution and precipitating methionine from the reaction solution to obtain first crystals of methionine and a first crystal mother liquor, and (3) a second crystallizing step: a step in which after obtaining a slurry which contains precipitates 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Koizumi et al. teaches a process for producing methionine by hydrolyzing 5-[2-(methylthio)ethyl]imidazolidine-2,4-dione with KOH as shown below to give a first crystallization mother liquor and second crystals separately prepared (paragraphs 3 and 40):

    PNG
    media_image1.png
    191
    307
    media_image1.png
    Greyscale

Koizumi et al. teaches a first and second crystallization step, in which carbon dioxide is added to precipitate the methione to obtain first and second crystals and first and second mother liquors. For example in the second crystallization step, carbon dioxide was added to the first mother liquor to precipitate the methionine crystals, which was filtered to give second crystals. . Part of the first mother liquor was used to dissolve some of the precipitate and a 
Koizumi et al. further teaches that the slurry of the second crystals with mother liquor can be separated by centrifugation, 2300 times more than gravity, for the solid-liquid separation (paragraph 49).
The slurry liquid can be put in a pressure bottle, under pressure, to filter off the precipitate to give a wet cake, to improve the filtration rate of the second crystallization step and efficiently recover methionine crystals at low cost (paragraphs 51-64).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Koizumi et al. is deficient in the sense that it does not teach applicant’s polypropylene filter.
Finn et al. teaches that using a polypropylene frit allows filtration under vacuum (paragraph 76).
Thomas et al. teaches that polypropylene filters help prevent clogging (paragraph 144).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use Finn et al.’s and/or Thomas et al.’s polypropylene filter for Koizumi et al.’s filtration, in order to filter under vacuum/pressure and/or to prevent clogging. Using the 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658